Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/647,329 filed on 03/13/2020.
Claims 1-11, 13-21 have been examined and are pending in this application. As per the Amendment filed on 05/02/2022, claims 1-2, 4-6, 8-9, 11, 13, 15-17, 19-20 were amended, claim 12 was cancelled,  and claim 21 was added. This Action is made Final.
Response to Arguments
Applicants’ arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection, which were necessitated by amendment.
The objection to the specification (abstract)  is withdrawn as the abstract has been amended.
The objections to claims 1, 4-5, 12 and 19  is withdrawn as the claims have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6,  8-9, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian et al. (U.S. Application 2016/0012414 A1, Hereinafter “Chitilian”) in view of Chatterton (U.S. Application 2015/0248702 A1, Hereinafter “Chatterton”), and further in view of Kostka et al. (U.S. Application 10244348 B2, Hereinafter “Kostka”).
Regarding claim 1, Chitilian. teaches a method  comprising receiving, by a mobile communication device (user computer device 110) operated by a user, a broadcast signal from a beacon device (merchant computing device 150), the broadcast signal (beacon) encoding a first credential (beacon identifier) associated with a first entity (Chitilian: Para [0082-0085] “Upon entering the range of the broadcast of the merchant computing device 150, the user computing device 110 receives the beacon”, “In an example, the hands-free payment application 116 extracts data from the beacon, such as a beacon identifier, a merchant system 130 name, communication technology requirements, or any other suitable information.”);
in response to receipt of the broadcast signal, determining, by the mobile communication device, an authentication system (Payment Processing System) (Chitilian: Para [0084] “The user computing device 110 interprets the data transmitted in the beacon and recognizes that the beacon is associated with the payment processing system 140 and/or the hands-free payment application 116 based on the data in the beacon.”);
transmitting, by the mobile communication device, the received first credential to the authentication system, wherein the authentication system determines if the first entity associated with the broadcast signal is authentic and generates a confirmation message confirming the authenticity of the first entity (Chitilian: Para [0081] [0083] “the beacon identifier and other suitable data are transmitted to the payment processing system 140 for analysis and verification.” Para [0090] “If the payment processing system 140, in an alternate embodiment, performed some or all of the blocks of method 440a, then the payment processing system 140 transmits the determination that the beacon identifier is represented on the list of approved beacon identifications to the user computing device 110.”);
receiving, from the authentication system, the confirmation message indicating that the first entity is authentic (Chitilian: Para[0103] “If the payment processing system 140 identified the match, then the payment processing system 140 transmits the match to the user computing device 110 so that the user computing device 110 may proceed to create a token.”);
transmitting, by the mobile communication device, a communication to the beacon device comprising a second credential for the mobile communication device (Para [0107] [0116] “In an alternate embodiment, the user computing device 110 provides the token directly to the merchant computing device 150. For example, the user computing device 110 generates the token as described in block 510 and transmits the token to the merchant computing device 150 instead of to the payment processing system 140.”);
	Chitilian. does not explicitly teach wherein the beacon device thereafter transmits the second credential to the authentication system, wherein the authentication system determines if the mobile communication device is authentic and generates a second confirmation message confirming the authenticity of the mobile communication device.
However, in an analogous art, Chatterton teaches wherein the beacon device thereafter transmits the second credential to the authentication system, wherein the authentication system determines if the mobile communication device is authentic and generates a confirmation message confirming the authenticity of the mobile communication device (Chatterton: Para [0093 – 0095] “the user device then encrypts both its user token value and the beacon token value together using the key associated with the user token, and then sends this encrypted value back to the beacon, where it is received at process step 1424”, “the remote server decrypts the combined encrypted value at process step 1428 and verifies the authenticity and ownership of both the user token and the beacon (i.e., merchant) token. The remote server then approves of the user device and provides affirmative check-in instructions back to the beacon at process step 1430.”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Chatterton into the method of Chitilian to include wherein the beacon device thereafter transmits the second credential to the authentication system, wherein the authentication system determines if the mobile communication device is authentic and generates a confirmation message confirming the authenticity of the mobile communication device because it will add more layer of protection from potential fraud and misuse (Chatterton: para [0095]); 
Chitilian in view of and Chatterton does not explicitly teach transmitting, by the mobile communication device to a remote access device, a message comprising one or more item identifiers corresponding to one or more items, the remote access device transmitting the one or more item identifiers to a barrier device at a location at which the beacon device and mobile communication device are present, the barrier device allowing or restricting the user from leaving the location based at least in part on the one or more item identifiers.
However, in an analogous art, Kostka teaches transmitting, by the mobile communication device to a remote access device (application server hosted on a remote server, as shown in FIGS. 2 and 3.), a message comprising one or more item identifiers corresponding to one or more items (Kostka: column 2 line 49-57 “The method can be implemented as a native application executing on a mobile computing device: to characterize a user's interest a particular product (such as based on an estimated proximity of the user's mobile computing device to a wireless beacon corresponding to the particular product); to collect user-product interaction data while the user's mobile computing device is near the product; and to deliver targeted information pertaining to the product to the user through the user's mobile computing device.”, column 7 line 26-30 “Alternatively, Block S110 can upload the unique identifier to an application server hosting the native application executing on the computing device;”), the remote access device transmitting the one or more item identifiers to a barrier device at a location at which the beacon device and mobile communication device are present (Kostka: column 7 line 28-40 “the application server can implement a DNS or pass the unique identifier and a designator of the application server to a remote DNS for identification of the wireless beacon and determination of parity between the designator and the wireless beacon; and Block S120 can retrieve the result of the parity test to authorize further communication with the wireless beacon, as shown in FIGS. 2, 3, and 6. Block S120 can therefore execute locally on the mobile computing device to receive authorization from a remote entity to communicate with the wireless beacon and/or to present information related to the wireless beacon on the mobile computing device.”, column 3 line 40-44 “For example, Blocks of the method can be implemented by a smartphone executing a native retailer- or service provider-branded application handling real-time delivery of communications to a user responsive to receipt of unique identifiers from local wireless beacons.”), the barrier device allowing or restricting the user from leaving the location based at least in part on the one or more item identifiers (column 18 line 49-54, “Alternatively, Block S110, S120, and S130 to determine that the user has walked passed a wireless beacon arranged at an exit of the retail location, and Block S150 can transmit a notification related to one or more products within the retail location responsive to the user's exit from the retail location.”, column 3 line 8-12 “ By automatically delivering product purchase notifications to the user directly on the user's mobile computing device, the method can thus enable the user to (substantially seamlessly) order a unit of a product with which he recently or is currently interacting.”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the method of Kostka into the modified method of Chitilian to include transmitting, by the mobile communication device to a remote access device, a message comprising one or more item identifiers corresponding to one or more items, the remote access device transmitting the one or more item identifiers to a barrier device at a location at which the beacon device and mobile communication device are present, the barrier device allowing or restricting the user from leaving the location based at least in part on the one or more item identifiers because it will improve the system and also reduce or eliminate inventory space requirements, inventory management, payment and return handling, and other tangible-product-related burdens of sales through brick-and-mortar storefronts (Column 2 line 40-45). 
Regarding claim 2, Chitilian in view of Chatterton, and further in view of Kostka teaches the independent claim 1. Chitilian additionally teaches wherein the broadcast signal is received by the mobile communication device from the beacon device via a short-range communication medium (Chitilian: Para [0066-0067] “The wireless signal emitted by the merchant computing device 150 may be any suitable technology, such as Wi-Fi direct, Bluetooth, low-energy Bluetooth, infrared, or any other suitable technology, and the merchant computing device 150 may include corresponding hardware and software components to emit the beacon via the associated technology”).
Regarding claim 5, Chitilian in view of Chatterton, and further in view of Kostka teaches the independent claim 1. Chitilian additionally teaches wherein the beacon device operates using Bluetooth Low Energy(Chitilian: Para [0024] “the network 120 can include a local area network (“LAN”), a wide area network (“WAN”),…., Bluetooth, Bluetooth low energy, near field communication (“NFC”), Wi-Fi, or any combination thereof or any other appropriate architecture or system that facilitates the communication of signals, data, and/or messages”).
Regarding claim 6, Chitilian. in view of Chatterton, and further in view of Kostka teaches the dependent claim 1. Kostka teaches wherein the beacon device is associated with a resource provider computer, wherein the beacon device initiates the interaction by prompting the mobile communication device to transmit collected object data to a remote access device, the remote access device (Kostka: column 3 line 35-44 “Blocks of the method can also execute locally on a user's mobile computing device, such as within a native application executing on the user's smartphone, tablet, a personal music player, a PDA, a smartwatch, or other mobile computing device. For example, Blocks of the method can be implemented by a smartphone executing a native retailer- or service provider-branded application handling real-time delivery of communications to a user responsive to receipt of unique identifiers from local wireless beacons.”).
Regarding claim 8, claim 8 is rejected under the same rational as claim 1
Regarding claim 9, claim 9 is rejected under the same rational as claim 2.
Regarding claim 15, claim 15 is rejected under the same rational as claim 1.
Regarding claim 17, claim 17 is rejected under the same rational as claim 2.
Regarding claim 19, claim 19 is rejected under the same rational as claim 5.
Regarding claim 20, Chitilian in view of Chatterton, and further in view of Kostka teaches the independent claim 1. Chitilian additionally teaches wherein the mobile communication device comprises a short-range antenna and a long range antenna, the short range antenna configured to communicate with the beacon device and the long range antenna configured to communicate with the authentication system ([0066-0067] “The wireless signal emitted by the merchant computing device 150 may be any suitable technology, such as Wi-Fi direct, Bluetooth, low-energy Bluetooth, infrared, or any other suitable technology, and the merchant computing device 150 may include corresponding hardware and software components to emit the beacon via the associated technology).
Claims 3, 7, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian et al. (U.S. Application 2016/0012414 A1, Hereinafter “Chitilian”) in view of Chatterton (U.S. Application 2015/0248702 A1, Hereinafter “Chatterton”), in view of Kostka et al. (U.S. Application 10244348 B2, Hereinafter “Kostka”), and further in view of Fernandez (U.S. Application 2017/0178104 A1, Hereinafter “Fernandez”).
Regarding claim 3, Chitilian. in view of Chatterton, and further in view of Kostka teaches the dependent claim 2. 
Chitilian. in view of Chatterton, and further in view of Kostka does not explicitly teach wherein the authentication system is a distributed record system.
However, in an analogous art, Fernandez teaches wherein the authentication system is a distributed record system (Fernandez: Para [0158] “although the database is represented as a single entity, it may in fact be implemented using multiple physical systems distributed among various locations. As another example, various groups of data elements may be combined to form tables of data. As yet another example, various sub-elements may be associated with multiple data elements, as appropriate”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Fernandez into the modified method of Chitilian. to include wherein the authentication system is a distributed record system because it will provide a secure tracking inventory within various locations. (Fernandez: para [0068]).
Regarding claim 7, Chitilian. in view of Chatterton, and further in view of Kostka teaches the dependent claim 1. 
Chitilian. in view of Chatterton, and further in view of Kostka does not explicitly teach wherein the mobile communication device collects object data from a movable container.
However, in an analogous art, Fernandez teaches wherein the mobile communication device collects object data from a movable container (Fernandez: Para [0068] ‘’ In addition a user device 105 may be used by an operator, manager, and/or other user, to send and/or receive information related to the establishment 110 and/or the containers 210”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Fernandez into the modified method of Chitilian. to include wherein the mobile communication device collects object data from a movable container because it provides a way to monitor and respond to location information and improved the security of the system. (Fernandez: para [0044]).
Regarding claim 10, claim 10 is rejected under the same rational as claim 3.
Regarding claim 18, claim 18 is rejected under the same rational as claim 3.
Claims 4, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian et al. (U.S. Application 2016/0012414 A1, Hereinafter “Chitilian”) in view of Chatterton (U.S. Application 2015/0248702 A1, Hereinafter “Chatterton”), in view of Kostka et al. (U.S. Application 10244348 B2, Hereinafter “Kostka”), and further in view of South et al. (U.S. Application 2017/0171754 A1, Hereinafter “South”).
Regarding claim 4, Chitilian. in view of Chatterton, and further in view of Kostka teaches the dependent claim 2.
Christian additionally teaches generates a confirmation message confirming the authenticity of the first entity by verifying a digital signature of the first entity (Christian et al.: para [0115] “the payment processing system hands-free module 141 transmits the token to a merchant computing device 150”).
Chitilian. in view of Chatterton, and further in view of Kostka does not explicitly teach wherein the authentication system determines if the first entity associated with the broadcast signal is authentic by verifying a digital signature of.
However, in an analogous art, South teaches wherein the authentication system (emergency location service 416) determines if the first entity associated with the broadcast signal is authentic by verifying a digital signature of (South: para [0086-0088] fig.6 “the emergency location service 416 utilizes the various components of the location verification package to authenticate the beacon verification information and app instance verification to verify that the app instance 414 is not spoofing the beacon identifier or the app instance identifier.”, “the emergency location service 416 utilizes digital signature authentication techniques in combination with the app instance public key, the original un-signed random number, and the random number signed with the app instance private key to verify that the information purportedly sent by the app instance were actually generated by the genuine app instance.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of South into the modified method of Chitilian to include wherein the authentication system determines if the first entity associated with the broadcast signal is authentic by verifying a digital signature of because it will improve the security of the system by preventing spoofing of the bacon and user device identities. (South.: para [0089]).
Regarding claim 11, claim 11 is rejected under the same rational as claim 4.
Regarding claim 16, claim 16 is rejected under the same rational as claim 4.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian et al. (U.S. Application 2016/0012414 A1, Hereinafter “Chitilian”) in view of Chatterton (U.S. Application 2015/0248702 A1, Hereinafter “Chatterton”), in view of Kostka et al. (U.S. Application 10244348 B2, Hereinafter “Kostka”), in view of South et al. (U.S. Application 2017/0171754 A1, Hereinafter “South”), and further in view of Fernandez (U.S. Patent Application Publication US 2017/0178104 A1).
Regarding claim 13, Chitilian in view of Chatterton, in view of Kostka, and further in view of South. teaches the dependent claim 11. 
Chitilian in view of Chatterton, in view of Kostka, and further in view of South does not explicitly teach wherein the beacon device is associated with a resource provider computer, wherein the beacon device initiates the interaction by prompting the mobile communication device to transmit collected object data to a remote access device.
However, in an analogous art, Fernandez teaches wherein the beacon device is associated with a resource provider computer, wherein the beacon device initiates the interaction by prompting the mobile communication device to transmit collected object data to a remote access device. (Fernandez: Para [0063- 0068] “the locators may be used to track smart containers 210 that are associated with the establishment.” “Each locator 220 may be a device (e.g., a tablet, a PC, etc.) that is able to receive beacons from the sensors 115. The locator 220 may be able to communicate with an external resource (e.g., an on-site or remote server) via one or more networks (e.g., a local area network, wireless network, cellular network, etc.). In some cases, the locator may be a dedicated device that is used to track smart containers 210” “During operation, each locator 220 may collect information regarding sensors 115 that pass within a proximity threshold of the locator 220. Such information may be transmitted via network 120 to the server 125 for storage and/or analysis. The transmitted data (or elements thereof) may be made available to the third parties 155 via network 120.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Fernandez into the modified method of Chitilian. to include wherein the beacon device is associated with a resource provider computer, wherein the beacon device initiates the interaction by prompting the mobile communication device to transmit collected object data to a remote access device because it provides a way to monitor and respond to location information and improved the security of the system. (Fernandez: para [0044]). 
Regarding claim 14, Chitilian in view of Chatterton, in view of Kostka, and further in view of South. teaches the dependent claim 11. 
Chitilian in view of Chatterton, in view of Kostka, and further in view of South does not explicitly teach wherein the mobile communication device collects object data from a movable container.
However, in an analogous art, Fernandez teaches wherein the mobile communication device collects object data from a movable container (Fernandez: Para [0068] ‘’ In addition a user device 105 may be used by an operator, manager, and/or other user, to send and/or receive information related to the establishment 110 and/or the containers 210”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Fernandez into the modified method of Chitilian to include wherein the mobile communication device collects object data from a movable container because it provides a way to monitor and respond to location information and improved the security of the system. (Fernandez: para [0044]).
Claim 21 is  rejected under 35 U.S.C. 103 as being unpatentable over Chitilian et al. (U.S. Application 2016/0012414 A1, Hereinafter “Chitilian”) in view of Chatterton (U.S. Application 2015/0248702 A1, Hereinafter “Chatterton”), in view of Kostka et al. (U.S. Application 10244348 B2, Hereinafter “Kostka”), and further in view of Curtat et al. (U.S. Application 20160148150 A1, Hereinafter “Curtat”).
Regarding claim 21, Chitilian in view of Chatterton, and further in view of Kostka teaches the independent claim 1. 
Chitilian in view of Chatterton, and further in view of Kostka, does not explicitly teach wherein the barrier device scans one or more objects and matches the one or more objects to the one or more item identifiers, wherein the barrier device allows the user to leave the location when the one or more objects match the one or more item identifiers, and wherein the barrier device restricts the user from leaving the location when the one or more objects do not match the one or more item identifiers.
However, in an analogous art, Curtat teaches wherein the barrier device scans one or more objects and matches the one or more objects to the one or more item identifiers (Curtat: para [0010-0027], “scanning the labels of the objects located at this location, comparing this scan with the previous scan and reporting a difference”), wherein the barrier device allows the user to leave the location when the one or more objects match the one or more item identifiers, and wherein the barrier device restricts the user from leaving the location when the one or more objects do not match the one or more item identifiers (Curtat: para [0039-0040], “This also allows neutralising the label of the object sold at the time so that it can leave normally through the exit area without triggering a special alarm. Conversely, the exit area allows detecting an object whose label is not neutralised in order to report this exit and possibly prevent it if it is a fraudulent mark-down.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Curtat into the modified method of Chitilian to include wherein the barrier device scans one or more objects and matches the one or more objects to the one or more item identifiers, wherein the barrier device allows the user to leave the location when the one or more objects match the one or more item identifiers, and wherein the barrier device restricts the user from leaving the location when the one or more objects do not match the one or more item identifiers because it will allows scanning and managing customized inventories based on the user's needs, and avoid fraudulent activities (Curtat: para [0041]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.L.N./Examiner, Art Unit 2437
                                                                                                                                                                                                        /KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437